Citation Nr: 0736550	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran apparently had active military service from May 
1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a Board hearing in March 2005, and 
the claim was remanded by the Board in May 2005 for further 
development and proper notice.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The May 2005 remand instructed the AMC on a number of things 
that have yet to be completed.  The AMC was ordered to 
contact the National Personnel Records Center (NPRC) and 
confirm that all service medical and clinical records have 
been associated with the claims file.  This was not done.  

The previous remand also requested certain 
administrative/procedural steps be undertaken in the event it 
was determined (which it was) that there were no additional 
records available.  The requested follow-up action, however, 
was not accomplished.

Lastly, it appears a VA psychiatric examination would be 
useful in connection with this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
veteran, contact the NPRC, and any other 
appropriate agency, and request any in-
patient clinical records, and or mental 
health clinic record from those facilities 
to which the veteran would have been 
referred for such care while he was in 
basic combat training at Fort Bragg 
beginning in June 1970 to August 3, 1970, 
and when he was in AIT with Battery D of 
the 5th Training Battalion at Fort Sill, 
Oklahoma, beginning August 3, 1970 to 
September 29, 1970.  All logical follow-up 
development in this regard should be 
pursued and documented in the claims file.  
If these records are not obtained, 
documentation that the veteran's service 
medical records are lost should be placed 
in the claims folder.

2.  Consistent with action taken when 
service medical records are lost, notify 
the veteran that he may submit alternate 
evidence, including, but not limited to, 
statements from service medical personnel, 
"buddy" certificates or affidavits, 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom a 
veteran may have been treated, especially 
soon after discharge, letters written 
during service, photographs taken during 
service, pharmacy prescription records and 
insurance examination reports.

3.  After completion of the above, 
schedule the veteran for a psychiatric 
examination.  The examiner should review 
the veteran's medical history and the 
information concerning any verified 
stressors and conduct all necessary 
special studies or tests including 
appropriate psychological testing and 
evaluation.  Specifically, the examiner is 
requested to indicate whether the veteran 
meets the DSM-IV criteria for PTSD.  If 
so, the stressor or stressors to which the 
diagnosis relates should be specified.  

4  Thereafter, re-adjudicate the claim for 
service connection for PTSD.  If it 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on the claim, 
summarizes the evidence, and applies all 
relevant legal authority.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
